Appeal by the employer and the State Insurance Fund from decisions of the Workmen’s Compensation Board, filed May 30, 1972, December 14,1972 and May 21,1973. Claimant testified that, on August 13, 1971 while employed by Harwyn Dress Corporation, he lifted a heavy piece of canvas and experienced severe pain in the chest and right arm. Appellants contend that, if the incident occurred, it took place on August 6,1971 while claimant was employed by another concern. There is some proof to support appellants’ contention. The board, however, accepted claimant’s version and found that the disability complained of was causally related to the accident of August 13, 1971. The conflicting testimony presented questions of fact and of credibility which are for the board to determine. Since the record reveals that the determination is supported by substantial evidence, we must affirm. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Greenblott, Cooke, Sweeney and Reynolds, JJ., concur.